         Case 5:19-cv-05787-JMG Document 72 Filed 03/04/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAIMARIA BODOR,                                   CIVIL ACTION
 individually and on behalf of all others
 similarly situated,
                               Plaintiff,          NO. 5:19-cv-05787 (JMG)
                 vs.

 MAXIMUS FEDERAL SERVICES, INC.,
                    Defendant.

      PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR LEAVE
  TO FILE REPLY BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       Plaintiff opposes Defendant’s Motion for Leave to File a Reply in Support of its Motion

for Summary Judgment (ECF 70). Defendant’s proposed brief appended to its motion only

underscores the material factual disputes between the parties, which preclude a grant of summary

judgment.

       If, however, the Court is inclined to grant Defendant’s motion, Plaintiff respectfully

requests leave to submit a surreply within seven (7) days of the Court’s grant of Defendant’s

motion, which would afford Plaintiff the opportunity to address the factual errors introduced in

Defendant’s proposed reply, as well as errors introduced in Defendant’s March 3rd response to

Plaintiff’s Statement of Facts.

Date: 3/4/2021                                     /s/ Jody T. López-Jacobs
                                                   JODY T. LÓPEZ-JACOBS
                                                   FLITTER MILZ, P.C.
                                                   450 N. Narberth Avenue, Suite 101
                                                   Narberth, PA 19072
                                                   (P) (610) 668-0011
                                                   (F) (610) 667-0552
                                                   Email: jlopez-jacobs@consumerslaw.com
                                                   Attorney for Plaintiff
         Case 5:19-cv-05787-JMG Document 72 Filed 03/04/21 Page 2 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAIMARIA BODOR,                                     CIVIL ACTION
 individually and on behalf of all others
 similarly situated,
                               Plaintiff,            NO. 5:19-cv-05787 (JMG)
                 vs.

 MAXIMUS FEDERAL SERVICES, INC.,
                    Defendant.

                                CERTIFICATE OF SERVICE

       I, Jody T. Lopez-Jacobs, do hereby certify that a copy of the foregoing was served upon

all counsel of record by CM/ECF electronic filing.


Date: 3/4/2021                                       /s/ Jody T. López-Jacobs
                                                     JODY T. LÓPEZ-JACOBS
                                                     FLITTER MILZ, P.C.
                                                     450 N. Narberth Avenue, Suite 101
                                                     Narberth, PA 19072
                                                     (P) (610) 668-0011
                                                     (F) (610) 667-0552
                                                     Email: jlopez-jacobs@consumerslaw.com
                                                     Attorney for Plaintiff
